     Case 2:21-cv-00242-KJM-AC Document 13 Filed 04/01/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    ARRON THOMAS SIMMONS,                             No. 2:21-cv-0242 KJM AC P
12                       Plaintiff,
13           v.                                         ORDER
14    SHASTA COUNTY DISTRICT
      ATTORNEY, et al.,
15
                         Defendants.
16

17

18          Plaintiff, a county prisoner proceeding pro se, has filed this civil rights action seeking

19   relief under 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge as

20   provided by 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

21          On February 22, 2021, the magistrate judge filed findings and recommendations, which

22   were served on plaintiff and which contained notice to plaintiff that any objections to the findings

23   and recommendations were to be filed within twenty-one days. ECF No. 6. Plaintiff has filed

24   objections to the findings and recommendations. ECF No. 10.

25          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule 304, this

26   court has conducted a de novo review of this case. Having reviewed the file, and carefully

27   considered the objections, the court finds the findings and recommendations to be supported by

28   the record and by the proper analysis. The magistrate judge correctly identifies the possibility
                                                        1
     Case 2:21-cv-00242-KJM-AC Document 13 Filed 04/01/21 Page 2 of 2


 1   plaintiff might be able to pursue certain of his claims by seeking habeas relief, if he first exhausts
 2   any such claims in state court. The court also acknowledges plaintiff’s questions about the
 3   different identifiers assigned to his case; the court notes the case number has remained the same,
 4   but when this district judge was assigned as the judge to consider the magistrate judge’s
 5   recommendations, the district judge’s initials – KJM - were added to the case identifier.
 6           Accordingly, IT IS HEREBY ORDERED that:
 7           1. The findings and recommendations filed February 22, 2021, ECF No. 6, are adopted in
 8   full;
 9           2. The complaint is dismissed without leave to amend for failure to state a claim; and
10           3. The Clerk of Court is direct to close this case.
11   DATED: March 31, 2021.
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        2
